USCA4 Appeal: 20-7070      Doc: 26         Filed: 03/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7070


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID MERO,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00013-MSD-RJK-1)


        Submitted: January 24, 2022                                       Decided: March 11, 2022


        Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        David Mero, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7070      Doc: 26        Filed: 03/11/2022     Pg: 2 of 2




        PER CURIAM:

              David Mero appeals from the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

        court’s denial of a compassionate release motion for abuse of discretion. United States v.

        Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

        reviewed the record and discern no abuse of discretion. See United States v. High, 997

        F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion).     Accordingly, although we grant Mero’s motions to

        supplement his informal brief, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2